DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 2, 2020. Claims 1-21 are pending in the application. Claims 4-6, 9, 11-13, 17, and 20-21 are withdrawn, and claims 1-3, 7-8, 10, 14-16, and 18-19 are being examined herein.
Election/Restrictions
Claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 20-21 are drawn to non-elected Species II, where the upper surface inclines downward towards the wells.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Examiner suggests Applicant to indicate the status of claims 20-21 as “withdrawn” in the next claim listing.
Status of Objections and Rejections
The objection to the claims has been withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are maintained and modified as necessitated by the amendments.
New objections to the specification are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8, 10, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter is shown in bold. Claim 1 recites the limitations “the plate having a first well and a second well…, the first well having a bottom surface, the second well having a bottom surface” in lines 4-6 of the claim, “the bottom surface of the first well” in lines 6-7, 9, 11, 19, 21-22, and 23-24 of the claim, and “the bottom surface of the second well” in line 7 of the claim. The specification does not contain support for the first and second wells having bottom surfaces. Instead, the specification discloses that the plate 21 has wells 26, and that an electrode chip 32 is provided below the wells 26, wherein the upper surface 32A of the electrode chip 32 constitutes the bottom surface 26B of the well 26 (Figs. 3 & 5, para. [0028], [0032] of the instant US PGPub). The plate 21 does not comprise the electrode chip 32, so the plate 21 having the wells 26 does not comprise the bottom surfaces of the wells 26. Rather, the plate 21 has the wells 26 wherein the wells 26 are open-ended at the top and bottom of the wells. The electrode chip 32 is a separate element that closes off the bottom of the wells 26. Therefore, there is no support for the plate comprising the bottom surfaces of the first and second wells, or for the first and second wells having bottom surfaces. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-3, 7-8, 10, and 14-16 are rejected as dependent thereon. Examiner notes that the limitation “the bottom surface of the first well” is also recited in line 3 of claim 2 and 
New matter is shown in bold. Claim 1 recites the limitation “the plate includes an electrode chip” in line 23 of the claim. The specification does not contain support for the plate including an electrode chip. Instead, the specification discloses that the plate 21 has wells 26, and that an electrode chip 32 is provided below the wells 26 (Figs. 3 & 5, para. [0028], [0032] of the instant US PGPub). The plate 21 does not comprise the electrode chip 32. Instead, the electrode chip 32 is a separate element that closes off the open bottom of the plate 21. Therefore, there is no support for the plate comprising the electrode chip. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-3, 7-8, 10, and 14-16 are rejected as dependent thereon.
Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New matter is shown in bold. Claim 18 recites the limitation “the plate having a first well and a second well…, the first well having a bottom surface, the second well having a bottom surface” in lines 7-9 of the claim, “the bottom surface of the first well” in lines 10, 13, 16, 28, 30-31, and 32-33 of the claim, and “the bottom surface of the second well” in line 10 of the claim. The specification does not contain support for the first and second wells having bottom surfaces. Instead, the specification discloses that the plate 21 has wells 26, and that an electrode 
New matter is shown in bold. Claim 18 recites the limitations “a controller,” “a current detector,” and “a calculator” in lines 22-25 of the claim. The specification does not contain support for a controller, a current detector, and a calculator. Instead, the specification discloses a control unit 41, a measuring unit 42, and a calculation unit 43, all of which are implemented by circuits including a sensor and a semiconductor (Fig. 7, para. [0054], [0060] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claim 19 is rejected as dependent thereon.
New matter is shown in bold. Claim 18 recites the limitation “the plate includes an electrode chip” in line 32 of the claim. The specification does not contain support for the plate including an electrode chip. Instead, the specification discloses that the plate 21 has wells 26, and that an electrode chip 32 is provided below the wells 26 (Figs. 3 & 5, para. [0028], [0032] of the instant US PGPub). The plate 21 does not comprise the electrode chip 32. Instead, the electrode chip 32 is a separate element that closes off the open bottom of the plate 21. Therefore, there is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first placement portion" in lines 15 and 34 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 is rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2003/0159946 A1) (provided in Applicant’s IDS filed on January 19, 2018) and further in view of Nakatani et al. (WO 2014/073195 A1) (provided in Applicant’s IDS filed on January 19, 2018) (references herein made with respect to US equivalent US 2015/0260675 A1, provided in Applicant’s IDS filed on January 19, 2018).
Regarding claim 1, Eden teaches an electrochemical measurement device with a measuring liquid having conductivity (an electrochemical sensor with electrochemically 
a plate having an upper surface (a single piece body, a base board 1, and an electrically insulating layer are adhered together, the single piece body having an upper surface, Fig. 2, para. [0018]-[0019]; Examiner interprets the single piece body, the base board 1, and the electrically insulating layer together to read on a plate), the plate having a first well and a second well which are provided in the upper surface at positions different from each other (the single piece body defining wells provided in the upper surface at positions different from each other, Figs. 1-2, para. [0018]; Examiner interprets a first working well adjacent to a front wall 5 to read on a first well, see Image 1 below; Examiner interprets a second reference well adjacent to a rear wall 3 to read on a second well, see Image 1 below), the first well having a bottom surface (the first working well has a bottom surface which is an upper surface of the electrically insulating layer on the base board 1, Figs. 1-2, para. [0018]-[0019]), the second well having a bottom surface (the second reference well has a bottom surface which is an upper surface of the electrically insulating layer on the base board 1, Figs. 1-2, para. [0018]-[0019]), the plate including a wall separating the bottom surface of the first well from the bottom surface of the second well (the single piece body includes a partition wall 6 separating the bottom surface of the first working well from the bottom surface of the second reference well. Figs. 1-2, para. [0018]);
a measuring electrode disposed inside the first well (a first working electrode 11 at the bottom of the first working well, Fig. 1, see Image 2 below, para. [0019]-[0020]); and
a first placement portion provided on the bottom surface of the first well (a recess in the electrically insulating layer on the base board 1 exposes the first working electrode 11 at the bottom of the first working well, the first working electrode having cells established thereon by 
wherein the measuring electrode is provided on the bottom surface of the first well around the first placement portion (the first working electrode 11 is provided at the bottom of the first working well near the recess, Fig. 1, see Image 2 below, para. [0019]-[0020]),
wherein the first well and the second well are configured to contain the measuring liquid therein (culture medium in the working wells and reference wells, including the first working well and the second reference well. Fig. 2, para. [0021]-[0022]),
wherein a portion of the measuring liquid contained in the first well is electrically connected to a portion of the measuring liquid contained in the second well (electrochemical continuity between the bodies of culture medium in the first working well and the second reference well through the notch 7 in the partition wall 6, Fig. 2, para. [0022]),
wherein the first well further has an outer edge and an inner wall surface connected to the outer edge and the bottom surface of the first well (the first working well has an outer edge at the top outer edge of the partition wall 6 and an inner surface of the partition wall 6 connected to the outer edge and the bottom surface of the first working well which is the upper surface of the electrically insulating layer, Fig. 2, para. [0018]).
Eden teaches that the first working well has the inner surface of the partition wall 6 extending from the outer edge of the first working well to the bottom surface of the first working well which is the upper surface of the electrically insulating layer (Fig. 2, para. [0018]). Eden fails to teach wherein the inner wall surface of the first well is provided such that a width of the first well in a direction parallel to the upper surface of the plate increases from the bottom surface of the first well to the outer edge of the first well. However, Nakatani teaches an 
Modified Eden teaches wherein the plate includes an electrode chip having an upper surface constituting the bottom surface of the first well (the electrically insulating layer and the base board 1, wherein the electrically insulating layer covers the base board 1 and has an upper surface constituting the bottom surface of the first working well, Figs. 1-2, para. [0010], [0019]; Examiner interprets the base board 1 and the electrically insulating layer together to read on an electrode chip), and
wherein the first placement portion is a recess formed on the upper surface of the electrode chip (the recess is formed on the upper surface of the electrically insulating layer on the base board 1, Fig. 1, see Image 2 below, para. [0010], [0019]-[0020]; Examiner interprets the recess to read on the first placement portion).
The limitation “measure an activity of a biological sample” is a functional limitation, and the limitations “have the biological sample placed thereon,” “have a counter electrode disposed therein,” and “the biological sample is disposed on the recess” are intended use limitations (Examiner notes that “a counter electrode” is not positively recited in the claim). The Courts have held that the manner in which a claimed apparatus is intended to be employed does not 
Examiner further notes that Modified Eden teaches that the electrochemical activity of cells can be determined by monitoring signals developed between the electrodes (abstract, para. [0007] & [0022]), so the electrochemical sensor is capable of the recitation “measure an activity of a biological sample.” Modified Eden also teaches that the first working electrode has cells established thereon by the recess (Fig. 1, see Image 2 below, para. [0010], [0019]-[0020]), so the recess is capable of the recitations “have the biological sample placed thereon” and “the biological sample is disposed on the recess.” Modified Eden also teaches that the second reference well comprises a reference electrode 13 (Fig. 1, para [0019]), so the second reference well is capable of the recitation “have a counter electrode disposed therein.”
The limitation “the biological sample is disposed on the recess” is with respect to an article worked upon (biological sample) and not a positively recited element of the electrochemical measurement device. Inclusion of the material or article worked upon (biological sample) by a structure (electrochemical measurement device) being claimed does not impart patentability to the claims. MPEP § 2115.

    PNG
    media_image1.png
    351
    898
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 2 of Eden showing the first well and the second well.

    PNG
    media_image2.png
    421
    898
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 1 of Eden showing the measuring electrode (first working electrode 11) and the first placement portion (recess).
	Regarding claim 2, Modified Eden teaches wherein the plate has a communicating passage therein (the single piece body comprises a notch 7, Fig. 2, para. [0018]), the communicating passage opening to the inner wall surface of the first well above the bottom surface of the first well to allow the first well to communicate with the second well (the notch 7 opens to the inner surface of the partition wall 6 of the first working well above the bottom 
The limitation “when the communicating passage is filled with the measuring liquid, the communicating passage electrically connecting the portion of the measuring liquid contained in the first well to the portion of the measuring liquid contained in the second well upon being filled with the measuring liquid” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Eden teaches that when culture medium overflows the notch 7, electrochemical continuity between the bodies of culture medium in the first working well and the second reference well is established (Fig. 2, para. [0022]), so the notch is capable of the recitation “when the communicating passage is filled with the measuring liquid, the communicating passage electrically connecting the portion of the measuring liquid contained in the first well to the portion of the measuring liquid contained in the second well upon being filled with the measuring liquid.”
Regarding claim 3, Modified Eden teaches wherein the communicating passage is located above the wall (the notch 7 is located above the partition wall 6, Fig. 2, para. [0018]).
Regarding claim 7, Modified Eden teaches wherein the counter electrode is configured to be provided on the bottom surface of the second well (a reference electrode 13 is printed on the base board 1 and extends across the bottom of the second reference well. Fig. 1, para. [0019]; 
Regarding claim 10, Modified Eden teaches the single piece body having the upper surface and an outer periphery of the upper surface (Fig. 2, see Image 3 below, para. [0018]). Modified Eden is silent with respect to a frame provided at an outer periphery of the upper surface of the plate. However, Eden teaches that the single piece body comprises a first side wall 2, a rear wall 3, a second side wall 4, and a front wall 5 provided at an outer periphery of the upper surface of the plate (Fig. 2, para. [0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first side wall 2, the rear wall 3, the second side wall 4, and the front wall 5 to be made separable from the rest of the body because it would allow for easier cleaning of the walls and the inside of the wells of the body. MPEP § 2144.04(V)(C). Examiner interprets the separable walls (the first side wall 2, the rear wall 3, the second side wall 4, and the front wall 5) to read on the frame.

    PNG
    media_image3.png
    351
    898
    media_image3.png
    Greyscale

Image 3. Annotated version of Fig. 2 of Eden showing the frame provided at the outer periphery of the upper surface of the plate.
	Regarding claim 14, Modified Eden teaches wherein the inner wall surface of the first well inclines with respect to the upper surface of the plate (the inner surface of the partition wall 6 of the first working well has a tapered shape such that the width of the first working well increases from the bottom surface to the outer edge of the first working well at the upper surface of the body, Eden, Fig. 2, para. [0018], Nakatani, Fig. 1A, para. [0041], see modification supra).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2003/0159946 A1) (provided in Applicant’s IDS filed on January 19, 2018) and further in view of Nakatani et al. (WO 2014/073195 A1) (provided in Applicant’s IDS filed on January 19, 2018) (references herein made with respect to US equivalent US 2015/0260675 A1, provided in Applicant’s IDS filed on January 19, 2018) as applied to claim 2 above, and further in view of Aoyanagi et al. (JP 2004108971 A) (references herein made with respect to English Machine Translation).
Regarding claim 16, Modified Eden teaches a bottom surface of the communicating passage, the upper surface of the plate, and the bottom surface of the first well (a bottom surface .
Claims 1-3, 8, 10, and 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2003/0159946 A1) (provided in Applicant’s IDS filed on January 19, 2018) and further in view of Nakatani et al. (WO 2014/073195 A1) (provided in Applicant’s IDS filed on January 19, 2018) (references herein made with respect to US equivalent US 2015/0260675 A1, provided in Applicant’s IDS filed on January 19, 2018).
Regarding claim 1, Eden teaches an electrochemical measurement device with a measuring liquid having conductivity (an electrochemical sensor with electrochemically conductive culture medium, Figs. 1-2, abstract, para. [0001]), the electrochemical measurement device comprising:
a plate having an upper surface (a single piece body, a base board 1, and an electrically insulating layer are adhered together, the single piece body having an upper surface, Fig. 2, para. [0018]-[0019]; Examiner interprets the single piece body, the base board 1, and the electrically 
a measuring electrode disposed inside the first well (a first working electrode 11 at the bottom of the first working well, Fig. 1, see Image 5 below, para. [0019]-[0020]); and
a first placement portion provided on the bottom surface of the first well (a first recess in the electrically insulating layer on the base board 1 exposes the first working electrode 11 at the bottom of the first working well, the first working electrode having cells established thereon by the first recess, Fig. 1, see Image 5 below, para. [0010], [0019]-[0020]; Examiner interprets the first recess to read on a first placement portion),
wherein the measuring electrode is provided on the bottom surface of the first well around the first placement portion (the first working electrode 11 is provided at the bottom of the first working well near the first recess, Fig. 1, see Image 5 below, para. [0019]-[0020]),

Eden teaches electrochemical continuity between the bodies of culture medium in the working and reference wells through the notches 7 in the partition walls 6 (Fig. 2, para. [0022]), but fails to teach wherein a portion of the measuring liquid contained in the first well is electrically connected to a portion of the measuring liquid contained in the second well. However, Eden teaches that there are multiple possible configurations of the working cells and the reference cells (para. [0032]). Eden teaches that any convenient number of working wells could be provided (para. [0032]), and that it is possible to provide more than three working electrodes per working well (para. [0033]). Examiner interprets this teaching to mean that the first working well and the second working well could be combined into one connected working well having electrochemical continuity and comprising six working electrodes if there is liquid communication between the wells. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the wall between the first working well and the second working well with a partition wall 6 with a notch 7 as taught by Eden in order to yield the predictable result of electrochemical continuity among the bodies of culture medium in the wells (para. [0022] & [0032]). MPEP § 2143(I)(B).
Modified Eden teaches wherein the first well further has an outer edge and an inner wall surface connected to the outer edge and the bottom surface of the first well (the first working well has an outer edge at the top outer edge of the partition wall 6 between the first working well and the second working well, and the first working well has an inner surface of the partition wall 
Modified Eden teaches that the first working well has the inner surface of the partition wall 6 extending from the outer edge of the first working well to the bottom surface of the first working well which is the upper surface of the electrically insulating layer (Fig. 2, para. [0018]). Eden fails to teach wherein the inner wall surface of the first well is provided such that a width of the first well in a direction parallel to the upper surface of the plate increases from the bottom surface of the first well to the outer edge of the first well. However, Nakatani teaches an examination device for a substance of biological origin (abstract) like that of Modified Eden. Nakatani teaches that the wall portion 105 of the well 106 preferably has a tapered shape so that the opening has a larger diameter than the bottom portion (Fig. 1A, para. [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner surface of the partition wall of the first working well of Modified Eden to have a tapered shape such that the width of the first working well increases from the bottom surface to the outer edge of the first working well as taught by Nakatani because it would allow the substances of biological origin to be placed more reliably (Nakatani, para. [0041]).
Modified Eden teaches wherein the plate includes an electrode chip having an upper surface constituting the bottom surface of the first well (the electrically insulating layer and the base board 1, wherein the electrically insulating layer covers the base board 1 and has an upper surface constituting the bottom surface of the first working well, Figs. 1-2, para. [0010], [0019]; Examiner interprets the base board 1 and the electrically insulating layer together to read on an electrode chip), and

The limitation “measure an activity of a biological sample” is a functional limitation, and the limitations “have the biological sample placed thereon,” “have a counter electrode disposed therein,” and “the biological sample is disposed on the recess” are intended use limitations (Examiner notes that “a counter electrode” is not positively recited in the claim). The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Eden teaches that the electrochemical activity of cells can be determined by monitoring signals developed between the electrodes (abstract, para. [0007] & [0022]), so the electrochemical sensor is capable of the recitation “measure an activity of a biological sample.” Modified Eden also teaches that the first working electrode has cells established thereon by the first recess (Fig. 1, see Image 5 below, para. [0010], [0019]-[0020]), so the first recess is capable of the recitations “have the biological sample placed thereon” and “the biological sample is disposed on the recess.” Modified Eden also teaches that the second reference well comprises a reference electrode 13 (Fig. 1, para [0019]), so the second reference well is capable of the recitation “have a counter electrode disposed therein.”


    PNG
    media_image4.png
    351
    898
    media_image4.png
    Greyscale

Image 4. Annotated version of Fig. 2 of Eden showing the first well and the second well.

    PNG
    media_image5.png
    600
    896
    media_image5.png
    Greyscale

Image 5. Annotated version of Fig. 1 of Eden showing the measuring electrode (first working electrode 11), the first placement portion (first recess), the working electrode (second working electrode 11), the second placement portion (second recess), and the wall separating the first working well and the second working well.
	Regarding claim 2, Modified Eden teaches wherein the plate has a communicating passage therein (the single piece body comprises a notch 7 between the first working well and the second working well, Fig. 2, para. [0018], see modification supra), the communicating passage opening to the inner wall surface of the first well above the bottom surface of the first well to allow the first well to communicate with the second well (the notch 7 opens to the inner surface of the partition wall 6 of the first working well above the bottom surface of the first working well to establish electrochemical continuity between the first working well and the second working well. Fig. 2, para. [0018] & [0022], see modification supra).

Examiner further notes that Modified Eden teaches that when culture medium overflows the notch 7, electrochemical continuity between the bodies of culture medium in the first working well and the second working well is established (Fig. 2, para. [0022]), so the notch is capable of the recitation “when the communicating passage is filled with the measuring liquid, the communicating passage electrically connecting the portion of the measuring liquid contained in the first well to the portion of the measuring liquid contained in the second well upon being filled with the measuring liquid.”
Regarding claim 3, Modified Eden teaches wherein the communicating passage is located above the wall (the notch 7 is located above the partition wall 6 between the first working well and the second working well, Fig. 2, para. [0018], see modification supra).
Regarding claim 8, Modified Eden teaches a working electrode provided inside the second well (a second working electrode 11 at the bottom of the second working well. Fig. 1, see Image 5 above, para. [0019]-[0020]),

wherein the working electrode is provided on the bottom surface of the second well around the second placement portion (the second working electrode 11 is provided at the bottom of the second working well near the second recess, Fig. 1, see Image 5 above, para. [0019]-[0020]).
The limitation “have the biological sample placed thereon” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Eden teaches that the second working electrode has cells established thereon by the second recess (Fig. 1, see Image 5 above, para. [0010], [0019]-[0020]), so the second recess is capable of the recitation “have the biological sample placed thereon.” 
Regarding claim 10, Modified Eden teaches the single piece body having the upper surface and an outer periphery of the upper surface (Fig. 2, see Image 3 above, para. [0018]). Modified Eden is silent with respect to a frame provided at an outer periphery of the upper 
Regarding claim 14, Modified Eden teaches wherein the inner wall surface of the first well inclines with respect to the upper surface of the plate (the inner surface of the partition wall 6 of the first working well has a tapered shape such that the width of the first working well increases from the bottom surface to the outer edge of the first working well at the upper surface of the body, Eden, Fig. 2, para. [0018], Nakatani, Fig. 1A, para. [0041], see modification supra).
Regarding claim 15, Modified Eden teaches wherein the second well is disposed in a predetermined direction from the first well (the second working well is disposed in a predetermined direction from the first working well. Figs. 1-2, see Image 4 above), and
wherein a distance between the wall and an end of the plate in the predetermined direction is larger than a distance between the wall and another end of the plate opposite to the end of the plate in the predetermined direction (a distance between the wall and an end of the plate in the predetermined direction is larger than a distance between the wall and another end of the plate opposite to the end of the plate in the predetermined direction, Figs. 1-2, see Images 4-5 above).
Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2003/0159946 A1) (provided in Applicant’s IDS filed on January 19, 2018) and further in view of Nakatani et al. (WO 2014/073195 A1) (provided in Applicant’s IDS filed on January 19, 2018) (references herein made with respect to US equivalent US 2015/0260675 A1, provided in Applicant’s IDS filed on January 19, 2018) as applied to claim 2 above, and further in view of Aoyanagi et al. (JP 2004108971 A) (references herein made with respect to English Machine Translation).
Regarding claim 16, Modified Eden teaches a bottom surface of the communicating passage, the upper surface of the plate, and the bottom surface of the first well (a bottom surface of the notch 7 in the partition wall 6 between the first working well and the second working well, Fig. 2, para. [0018], see modification supra, Examiner interprets the notch to read on the communicating passage; the single piece body having the upper surface, Fig. 2, para. [0018]; the first working well has the bottom surface which is the upper surface of the electrically insulating layer on the base board 1, Figs. 1-2, para. [0010], [0018]-[0019]). Modified Eden is silent with respect to the dimensions of the notch and the first working well, and therefore, is silent with respect to wherein a distance between a bottom surface of the communicating passage and the upper surface of the plate is equal to or smaller than one third of a distance between the bottom surface of the first well and the upper surface of the plate. However, Aoyanagi teaches an electrochemical analyte analysis method for a sample disposed in a well (abstract) like that of Modified Eden. Aoyanagi teaches a base 2, a frame 3, a well 4, and a measurement solution 5 (Figs. 1(a) & 1(b), para. [0028]; Examiner interprets the part of the frame 3 containing the measurement solution 5 above the well 4 to read on the communicating passage; Examiner interprets the entirety of the base 2 and the frame 3 to read on the plate). Aoyanagi teaches that .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (US 2003/0159946 A1) (provided in Applicant’s IDS filed on January 19, 2018) and further in view of Gearey et al. (US 6,010,889 A) and further in view of Nakatani et al. (WO 2014/073195 A1) (provided in Applicant’s IDS filed on January 19, 2018) (references herein made with respect to US equivalent US 2015/0260675 A1, provided in Applicant’s IDS filed on January 19, 2018).
Regarding claim 18, Eden teaches an electrochemical measurement system using a measuring liquid having conductivity (an electrochemical sensor with electrochemically conductive culture medium, Figs. 1-2, abstract, para. [0001]), the electrochemical measurement system comprising:
an electrochemical measurement device (an electrochemical sensor, para. [0001]).
Eden teaches working electrodes 11 and a reference electrode 13 that generate electrochemical signals to be detected (Fig. 1, para. [0020]), and those signals are monitored to measure electrochemical activity (para. [0022]). Eden is silent with respect to an electrochemical measuring apparatus, but Eden references Gearey to describe detecting the electrochemical signals (para. [0002] & [0020]). Gearey teaches an apparatus for analyzing electrochemical noise measurements at cellular surfaces to assess cellular behavior and metabolic activity (abstract) like that of Eden. Gearey teaches circuitry used to monitor electrochemical current noise signals, the circuitry including an electrochemical potential noise monitoring apparatus 14, an ammeter 16, an electrochemical current noise measuring apparatus 18, a circuit 20, a comparator circuit 22, and a comparator 24 (Fig. 5, col. 2, lns. 46-48, col. 3, lns. 36-57 & 65-67, col. 4, lns. 6-9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrochemical sensor of Eden to include the circuitry as taught by Gearey because the circuitry can monitor the generated electrochemical current signals in order to measure electrochemical activity (Eden, para. [0020] & [0022], Gearey, Fig. 5, col. 2, lns. 46-48), and 
Modified Eden teaches wherein the electrochemical measurement device (the electrochemical sensor, para. [0001]) includes:
a plate having an upper surface (a single piece body, a base board 1, and an electrically insulating layer are adhered together, the single piece body having an upper surface, Fig. 2, para. [0018]-[0019]; Examiner interprets the single piece body, the base board 1, and the electrically insulating layer together to read on a plate), the plate having a first well and a second well which are provided in the upper surface at positions different from each other (the single piece body defining wells provided in the upper surface at positions different from each other, Figs. 1-2, para. [0018]; Examiner interprets a first working well adjacent to a front wall 5 to read on a first well, see Image 1 above; Examiner interprets a second reference well adjacent to a rear wall 3 to read on a second well, see Image 1 above), the first well having a bottom surface (the first working well has a bottom surface which is an upper surface of the electrically insulating layer on the base board 1, Figs. 1-2, para. [0018]-[0019]), the second well having a bottom surface (the second reference well has a bottom surface which is an upper surface of the electrically insulating layer on the base board 1, Figs. 1-2, para. [0018]-[0019]), the plate including a wall separating the bottom surface of the first well from the bottom surface of the second well (the single piece body includes a partition wall 6 separating the bottom surface of the first working well from the bottom surface of the second reference well. Figs. 1-2, para. [0018]);
a measuring electrode disposed inside the first well (a first working electrode 11 at the bottom of the first working well, Fig. 1, see Image 2 above, para. [0019]-[0020]); 

a placement portion provided on the bottom surface of the first well (a recess in the electrically insulating layer on the base board 1 exposes the first working electrode 11 at the bottom of the first working well, the first working electrode having cells established thereon by the recess, Fig. 1, see Image 2 above, para. [0010], [0019]-[0020]; Examiner interprets the recess to read on a placement portion),
wherein the measuring electrode is provided around the first placement portion on the bottom surface of the first well (the first working electrode 11 is provided at the bottom of the first working well near the recess, Fig. 1, see Image 2 above, para. [0019]-[0020]; for the purpose of examination, Examiner interprets “the first placement portion” to be the same as the previously recited “a placement portion”),
wherein the first well and the second well are configured to contain the measuring liquid therein (culture medium in the working wells and reference wells, including the first working well and the second reference well. Fig. 2, para. [0021]-[0022]),
wherein a portion of the measuring liquid contained in the first well is electrically connected to a portion of the measuring liquid contained in the second well (electrochemical 
wherein the electrochemical measuring apparatus (the circuitry including an electrochemical potential noise monitoring apparatus 14, an ammeter 16, an electrochemical current noise measuring apparatus 18, a circuit 20, a comparator circuit 22, and a comparator 24, Gearey, Fig. 5, col. 2, lns. 46-48, col. 3, lns. 36-57 & 65-67, col. 4, lns. 6-9) includes:
a controller (the circuitry comprising the electrochemical potential noise monitoring apparatus 14, Gearey, Fig. 5, col. 2, lns. 46-48, col. 3, lns. 36-57 & 65-67, col. 4, lns. 6-9);
a current detector (the circuitry comprises the ammeter 16 and the electrochemical current noise measuring apparatus 18, Gearey, Fig. 5, col. 3, lns. 44-51); and
a calculator (the circuitry comprises the electrochemical current noise measuring apparatus 18 and the circuit 20, Gearey, Fig. 5, col. 3, lns. 48-61),
wherein the first well further has an outer edge and an inner wall surface connected to the outer edge and the bottom surface of the first well (the first working well has an outer edge at the top outer edge of the partition wall 6 and an inner surface of the partition wall 6 connected to the outer edge and the bottom surface of the first working well which is the upper surface of the electrically insulating layer, Fig. 2, para. [0018]).
Modified Eden teaches that the first working well has the inner surface of the partition wall 6 extending from the outer edge of the first working well to the bottom surface of the first working well which is the upper surface of the electrically insulating layer (Fig. 2, para. [0018]). Modified Eden fails to teach wherein the inner wall surface of the first well is provided such that a width of the first well in a direction parallel to the upper surface of the plate increases from the bottom surface of the first well to the outer edge of the first well. However, Nakatani teaches an 
Modified Eden teaches wherein the plate includes an electrode chip having an upper surface constituting the bottom surface of the first well (the electrically insulating layer and the base board 1, wherein the electrically insulating layer covers the base board 1 and has an upper surface constituting the bottom surface of the first working well, Figs. 1-2, para. [0010], [0019]; Examiner interprets the base board 1 and the electrically insulating layer together to read on an electrode chip), and
wherein the first placement portion is a recess formed on the upper surface of the electrode chip (the recess is formed on the upper surface of the electrically insulating layer on the base board 1, Fig. 1, see Image 2 below, para. [0010], [0019]-[0020]; Examiner interprets the recess to read on the first placement portion; for the purpose of examination, Examiner interprets “the first placement portion” to be the same as the previously recited “a placement portion”).
The limitations “electrochemically measuring a biological sample,” “applies a potential to the measuring electrode,” “measures a current flowing in the measuring electrode,” and “calculates an amount of an activity of the biological sample based on the measured current” are functional limitations, and the limitations “have the biological sample placed thereon” and “the 
Examiner further notes that Modified Eden teaches that the electrochemical activity of cells can be determined by monitoring signals developed between the electrodes (abstract, para. [0007] & [0022]), so the electrochemical sensor is capable of the recitation “electrochemically measuring a biological sample.” Modified Eden also teaches that the circuitry comprises the electrochemical potential noise monitoring apparatus 14 which provides an output signal representative of the potential and is connected to the electrode 3 (Gearey, Fig. 5, col. 3, lns. 40-44), so the circuitry is capable of the recitation “applies a potential to the measuring electrode.” Modified Eden also teaches that the circuitry comprises the ammeter 16 which is connected to electrode 3 and produces an output signal corresponding to the current, which is measured by the electrochemical current noise measuring apparatus 18 of the circuitry (Gearey, Fig. 5, col. 3, lns. 44-51), so the ammeter and the electrochemical current noise measuring apparatus are capable of the recitation “measures a current flowing in the measuring electrode.” Modified Eden also teaches that the electrochemical current noise measuring apparatus 18 outputs a signal 19 applied to a circuit 20 which produces an output indicative of the overall rate of electrochemical activity, and that the circuitry produces outputs that are indicative of the rate and/or nature of the electrochemical activity of the cells (Gearey, Fig. 5, col. 3, lns. 48-61), so the circuitry 
The limitation “the biological sample is disposed on the recess” is with respect to an article worked upon (biological sample) and not a positively recited element of the electrochemical measurement system. Inclusion of the material or article worked upon (biological sample) by a structure (electrochemical measurement system) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 19, Modified Eden teaches wherein the plate has a communicating passage therein (the single piece body comprises a notch 7, Fig. 2, para. [0018]), the communicating passage communicating with the first well above the bottom surface of the first well to allow the first well to communicate with the second well (the notch 7 communicates with the first working well above the bottom surface of the first working well to establish electrochemical continuity between the first working well and the second reference well. Fig. 2, para. [0018] & [0022]).
Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-10 of the amendment, Applicant argues that the cited prior art references fail to disclose or suggest wherein the plate includes an electrode chip 
Examiner respectfully disagrees. Eden teaches wherein the plate includes an electrode chip having an upper surface constituting the bottom surface of the first well (the electrically insulating layer and the base board 1, wherein the electrically insulating layer covers the base board 1 and has an upper surface constituting the bottom surface of the first working well, Figs. 1-2, para. [0010], [0019]; Examiner interprets the base board 1 and the electrically insulating layer together to read on an electrode chip), and wherein the first placement portion is a recess formed on the upper surface of the electrode chip (the recess is formed on the upper surface of the electrically insulating layer on the base board 1, Fig. 1, see Image 2 above, para. [0010], [0019]-[0020]; Examiner interprets the recess to read on the first placement portion), and the biological sample is disposed on the recess (the first working electrode has cells established In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner surface of the partition wall of the first working well of Modified Eden to have a tapered shape such that the width of the first working well increases from the bottom surface to the outer edge of the first working well as taught by Nakatani because it would allow the substances of biological origin to be placed more reliably (Nakatani, para. [0041]). Nakatani still teaches the wall portion having a tapered shape in para. [0041], even if the tapered shape is not shown in the figures. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARIS R KESSEL/            Primary Examiner, Art Unit 1795